        Case 1:18-cv-06249-VSB-SN Document 230 Filed 08/23/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT                                        08/23/2021
                            SOUTHERN DISTRICT OF NEW YORK

                                                       :
GREAT WESTERN INSURANCE COMPANY,                       :
                                                       :
Plaintiffs,                                            :
                                                       :
v.                                                     :
                                                       :
MARK GRAHAM, DONALD SOLOW, BLUE                        :
CAPITAL MANAGEMENT, INC., BLUE                         :
ALTERNATIVE ASSET MANAGEMENT LLC,                      :
WILMINGTON SAVINGS FUND SOCIETY,                       :
FSB, CHRISTIANA TRUST, REGATTA                         :
HOLDINGS LLC, CYGNET 001 MASTER                        :
                                                       :   CIVIL ACTION NO.
TRUST, CYGNET 001 MASTER TRUST SERIES
                                                       :   1:18-CV-06249 (VSB)
2011-A, CYGNET 001 MASTER TRUST SERIES
                                                       :
2011-C, CYGNET 001 MASTER TRUST SERIES
                                                       :   STIPULATION AND
2013-A, ALPHA RE LIMITED, ALPHA RE
                                                       :   PROTECTIVE ORDER
HOLDINGS (CAYMAN) LIMITED, ATLANTIC
                                                       :
SPECIALTY FINANCE, BLUE ELITE FUND
                                                       :
LTD., BLUE ELITE FUND LP, BLUE II LTD.,
                                                       :
SANCUS CAPITAL BLUE CREDIT
                                                       :
OPPORTUNITIES FUND LTD., ABILITY
                                                       :
INSURANCE COMPANY, JOHN DRAKE,
                                                       :
EDWARD BRENDAN LYNCH, AND GREGORY
                                                       :
TOLARAM.
                                                       :
                                                       :
Defendants.
                                                       :
                                                       :
                                                       :

           WHEREAS, all of the parties to this action (collectively, the “Parties” and each

 individually, a “Party”) request that this Court issue a protective order pursuant to Federal

 Rule of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively

 sensitive information that they may need to disclose in connection with discovery in this

 action;

           WHEREAS, the Parties, through counsel, agree to the following terms; and

           WHEREAS, this Court finds that good cause exists for issuance of an appropriately
                                                   1
      Case 1:18-cv-06249-VSB-SN Document 230 Filed 08/23/21 Page 2 of 11




tailored confidentiality order governing the pretrial phase of this action;

        IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation

with any of the foregoing, and all other persons with actual notice of this Order will adhere to

the following terms:

               1.      With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated

as “Confidential”, no person subject to this Order may disclose such Confidential

Discovery Material to anyone else except as expressly permitted by this Order.

               2.      The Party or person producing or disclosing Discovery Material

(each, “Producing Party”) may designate as Confidential only the portion of such material

that it reasonably and in good faith believes consists of:

               (a)     previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design

                       fees, royalty rates, minimum guarantee payments, sales reports, and

                       sale margins);

               (b)     previously non-disclosed material relating to ownership or control of

                       any non-public company;

               (c)     previously non-disclosed business plans, product-development

                       information, or marketing plans;

               (d)     previously non-disclosed business confidential information identifying

                       contracted or appointed agents for the sale of insurance, independent

                       marketing organizations, or similar entities or persons;

               (e)     any information of a personal or intimate nature regarding any individual;

                                                  2
      Case 1:18-cv-06249-VSB-SN Document 230 Filed 08/23/21 Page 3 of 11




                        or

                (f)     any other category of information given confidential status by this

                        Court after the date of this Order.

                3.      With respect to the Confidential portion of any Discovery Material

other than deposition transcripts and exhibits, the Producing Party or its counsel may designate

such portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential”

the protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted, upon request by the receiving party.

                4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark

it as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and

all counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated Confidential.

                5.      If at any time before the termination of this action a Producing Party

realizes that it should have designated as Confidential some portion(s) of Discovery Material

that it previously produced without limitation, the Producing Party may so designate such

material by notifying all Parties in writing. Thereafter, all persons subject to this Order will treat

                                                   3
      Case 1:18-cv-06249-VSB-SN Document 230 Filed 08/23/21 Page 4 of 11




such designated portion(s) of the Discovery Material as Confidential. In addition, the Producing

Party shall provide each other Party with replacement versions of such Discovery Material that

bears the “Confidential” designation within two business days of providing such notice.

                6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

other evidence.

                7.      If a Party has in its possession or has received or receives from another

source Discovery Material designated as Confidential by another Party, the designation of such

Discovery Material as Confidential shall not limit or restrict in any way the right or ability of

the Party having in its possession or receiving such material to use or disseminate such material

in any lawful way that it sees fit.

                8.      Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

                (a)     the Parties to this action, their insurers, and counsel to their insurers;

                (b)     counsel retained specifically for this action, including any paralegal,

                        clerical, or other assistant that such outside counsel employs and

                        assigns to this matter;

                (c)     outside vendors or service providers (such as copy-service providers

                        and document-management consultants) that counsel hire and assign

                        to this matter;

                (d)     any mediator or arbitrator that the Parties engage in this matter or that

                        this Court appoints, provided such person has first executed a Non-

                                                    4
      Case 1:18-cv-06249-VSB-SN Document 230 Filed 08/23/21 Page 5 of 11




                      Disclosure Agreement in the form annexed as Exhibit A;

               (e)    as to any document, its author, its addressee, and any other person

                      indicated on the face of the document as having received a copy;

               (f)    any witness who counsel for a Party in good faith believes may be

                      called to testify at trial or deposition in this action, provided such

                      person has first executed a Non-Disclosure Agreement in the form

                      annexed as Exhibit A;

               (g)    any person a Party retains to serve as an expert witness or otherwise

                      provide specialized advice to counsel in connection with this action,

                      provided such person has first executed a Non-Disclosure Agreement in

                      the form annexed as Exhibit A;

               (h)    stenographers engaged to transcribe depositions the Parties conduct in

                      this action; and

               (i)    this Court, including any appellate court, its support personnel, and

                      court reporters.

               9.     Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A,

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               10.     This Order binds the Parties and certain others to treat as Confidential

any Discovery Materials so classified. The Court has not, however, made any finding regarding

                                                 5
      Case 1:18-cv-06249-VSB-SN Document 230 Filed 08/23/21 Page 6 of 11




the confidentiality of any Discovery Materials, and retains full discretion to determine whether

to afford confidential treatment to any Discovery Material designated as Confidential

hereunder. All persons are placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced into evidence at trial, even if such

material has previously been sealed or designated as Confidential.

               11.     Any Party that objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court.

               12.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals, and not for

any other purpose or in any other litigation proceeding. Nothing contained in this Order,

however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

               13.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure, unless prohibited from doing so by law or by any government agency

having jurisdiction. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

               14.     Each person who has access to Discovery Material designated as

                                                  6
        Case 1:18-cv-06249-VSB-SN Document 230 Filed 08/23/21 Page 7 of 11




Confidential pursuant to this Order must take all due precautions to prevent the unauthorized

or inadvertent disclosure of such material.

               15.      Within 60 days of the final disposition of this action—including all

appeals— all recipients of Confidential Discovery Material must either return it—including all

copies thereof— to the Producing Party, or, upon permission of the Producing Party, destroy

such material— including all copies thereof. In either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other

forms of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding

this provision, the attorneys that the Parties have specifically retained for this action may retain

an archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential

Discovery Material. Any such archival copies that contain or constitute Confidential Discovery

Material remain subject to this Order.

               16.      This Order will survive the termination of the litigation and will

continue to be binding upon all persons subject to this Order to whom Confidential Discovery

Material is produced or disclosed.

               17.      This Court will retain jurisdiction over all persons subject to this Order

to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

any contempt thereof.


         SO STIPULATED AND AGREED.

 Duane Morris LLP                                  Sidley Austin LLP
 A DELAWARE LIMITED LIABILITY
 PARTNERSHIP                                       By:      /s/ Gerard Kelly
                                                           Gerard D. Kelly (admitted pro hac
  By:      /s/ Eric Breslin (with permission)              vice)
                                                  7
   Case 1:18-cv-06249-VSB-SN Document 230 Filed 08/23/21 Page 8 of 11




      Eric R. Breslin                               gkelly@sidley.com
      Melissa S. Geller                             Stephen W. McInerney (admitted pro
      One Riverfront Plaza                          hac vice)
      1037 Raymond Blvd., Suite 1800                smcinerney@sidley.com
      Newark, New Jersey 07102-5429
      Tel.: (973) 424 2000                          One South Dearborn Street
      Fax: (973) 424 2001                           Chicago, Illinois 60603
      ERBreslin@duanemorris.com                     (312) 853-7000
      MSGeller@duanemorris.com
      Attorneys for Mark Graham, Blue               Nicholas K. Lagemann
      Capital Management., Inc.,                    nlagemann@mdmc-law.com
      Blue Alternative Asset Management,
      LLC, Blue Elite Fund, Ltd., Blue              McElroy, Deutsch, Mulvaney &
      Elite Fund, L.P., Blue II, Ltd.               Carpenter, LLP
                                                    225 Liberty Street
Dated: August 20, 2021                              36th Floor
                                                    New York, NY 10281
                                                    (973) 425-0161

                                                    Attorneys for Plaintiff Great Western
                                                    Insurance Company.

                                                    Dated: August 20, 2021

GREENBERG TRAURIG, LLP                       SEWARD & KISSEL LLP

By: /s/ Hal Shaftel (with permission)        By: /s/ Jack Yoskowitz (with permission)
Hal S. Shaftel                               Jack Yoskowitz
MetLife Building                             Laura E. Miller
200 Park Avenue                              Michaelene K. Wright
New York, NY 10166                           One Battery Park Plaza
(212) 801-9200                               New York, New York 10004
shaftelh@gtlaw.com                           Tel. (212) 574-1200
Attorneys for Defendants Ability Insurance   yoskowitz@sewkis.com
Company, Advantage Capital Holding LLC,      millerl@sewkis.com
Dan Cathcart, and Kenneth King               wrightm@sewkis.com
                                             Attorneys for Defendant Sancus Capital Blue
Dated: August 20, 2021
                                             Credit Opportunities Fund, Ltd.

                                             Dated: August 20, 2021
BAKER & HOSTETLER LLP                        BLANK ROME LLP

By: /s/ Michael Gordon (with permission)      By: /s/ Stephanie Chomentowski (with
Michael S. Gordon                             permission)
Marco Molina                                  Alan M. Lieberman, Esq.
45 Rockefeller Plaza                          Huaou Yan, Esq.
New York, New York 10111                      Daniel E. Rhynhart, Esq.
                                             8
            Case 1:18-cv-06249-VSB-SN Document 230 Filed 08/23/21 Page 9 of 11




        Telephone: (212) 589-4265                         Stephanie C. Chomentowski, Esq.
        mgordon@bakerlaw.com                              The Chrysler Building
        mmolina@bakerlaw.com                              405 Lexington Avenue
        Attorneys for Defendants Donald Solow,            New York, NY 10174
        Regatta Holdings, LLC, Cygnet 001 Master          Telephone: (212) 885-5000
        Trust, Cygnet 001 Master Trust Series             alieberman@blankrome.com
        2011- A, Cygnet 001 Master Trust Series           hyan@blankrome.com
        2011-C, and Cygnet 001 Master Trust               rhynhart@blankrome.com
        Series 2013-A                                     chomentowski@blankrome.com
                                                          Attorneys for Defendants Wilmington Savings
        Dated: August 20, 2021                            Fund Society, FSB and Christiana Trust

                                                          Dated: August 20, 2021

        LAW OFFICES OF THOMAS C.
        MOORE, P.C.

        By: /s/ Thomas Moore (with permission)
        Thomas C. Moore, Esq.
        Aliza Ross Zasky, Esq.
        63 White Plains Road
        Bronxville, NY 10708
        (914) 255-0108
        thomascmoorelaw@gmail.com
        alizazasky.az@gmail.com
        Attorneys for Defendant Gregory Tolaram

        Dated: August 20, 2021




The parties shall follow Part III.F of Judge Netburn's Individual Practices in Civil Cases with respect to pretrial
requests for filing under seal. Nothing in this Order shall be construed as authorizing a party to file
Confidential materials under seal without prior Court approval following a motion for leave to file under
seal.         SO ORDERED.
SO ORDERED.

 Dated:
 New York, New York                                             Hon. Vernon S. Broderick
                                                                United States District Court
Dated: August 23, 2021
       New York, New York




                                                         9
       Case 1:18-cv-06249-VSB-SN Document 230 Filed 08/23/21 Page 10 of 11



                                                     :
GREAT WESTERN INSURANCE COMPANY,                     :
                                                     :
Plaintiffs,                                          :
                                                     :
v.                                                   :
                                                     :
MARK GRAHAM, DONALD SOLOW, BLUE                      :
CAPITAL MANAGEMENT, INC., BLUE                       :
ALTERNATIVE ASSET MANAGEMENT LLC,                    :
WILMINGTON SAVINGS FUND SOCIETY,                     :
FSB, CHRISTIANA TRUST, REGATTA                       :
                                                     :
HOLDINGS LLC, CYGNET 001 MASTER
                                                     : CIVIL ACTION NO.
TRUST, CYGNET 001 MASTER TRUST SERIES
                                                     : 1:19-CV-06249 (VSB)
2011-A, CYGNET 001 MASTER TRUST SERIES
                                                     :
2011-C, CYGNET 001 MASTER TRUST SERIES
                                                     : EXHIBIT A TO PROTECTIVE ORDER
2013-A, ALPHA RE LIMITED, ALPHA RE
                                                     : NON-DISCLOSURE AGREEMENT
HOLDINGS (CAYMAN) LIMITED, ATLANTIC
                                                     :
SPECIALTY FINANCE, BLUE ELITE FUND
                                                     :
LTD., BLUE ELITE FUND LP, BLUE II LTD.,
                                                     :
SANCUS CAPITAL BLUE CREDIT
                                                     :
OPPORTUNITIES FUND LTD., ABILITY
                                                     :
INSURANCE COMPANY, JOHN DRAKE,
                                                     :
EDWARD BRENDAN LYNCH, AND GREGORY
                                                     :
TOLARAM.
                                                     :
                                                     :
Defendants.
                                                     :
                                                     :
                                                     :


                I,                                       , acknowledge that I have read and

 understand the Protective Order in this action governing the non-disclosure of those portions of

 Discovery Material that have been designated as Confidential. I agree that I will not disclose

 such Confidential Discovery Material to anyone other than for purposes of this litigation and

 that at the conclusion of the litigation I will return all discovery information to the Party or

 attorney from whom I received it. By acknowledging these obligations under the Protective

 Order, I understand that I am submitting myself to the jurisdiction of the United States District

 Court for the Southern District of New York for the purpose of any issue or dispute arising
      Case 1:18-cv-06249-VSB-SN Document 230 Filed 08/23/21 Page 11 of 11
 hereunder and that my willful violation of any term of the Protective Order could subject me to

 punishment for contempt of Court.



Dated: ______________
                                                 Signed
